Citation Nr: 1747051	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating for a right total knee replacement due to degenerative joint disease of the right knee with patellar bursitis and tendinosis in excess of 10 percent prior to February 20, 2009, in excess of 20 percent from February 20, 2009 to December 7, 2010, in excess of 30 percent from February 1, 2012 to August 22, 2012, in excess of 60 percent from August 23, 2012 to April 29, 2013, and in excess of 30 percent on and after July 1, 2014 (excluding periods of 100 percent evaluations from December 8, 2010 to January 31, 2012, and from April 30, 2013 to June 30, 2014).

2.  Entitlement to an initial disability rating in excess of 20 percent for limitation of extension of the right knee from October 26, 2009 to December 8, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for limitation of flexion of the right knee from October 26, 2009 to December 8, 2010.

4.  Entitlement to an initial compensable evaluation for a scar, right knee, status post right total knee replacement.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for sciatic nerve disorder, to include as secondary to service-connected total right knee replacement due to degenerative joint disease of the right knee with patellar bursitis and tendinosis.


REPRESENTATION

Veteran represented by:	Krista M. Weida, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1969 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in June 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  In a November 2015 letter, the Board informed the Veteran that the Veterans Law Judge who conducted his June 2015 hearing was unavailable to participate in a decision in this appeal and that the Veteran had the right to another Board hearing.  The Veteran was also provided with a form to request another Board hearing.  However, the Veteran responded that he did not wish to appear at another Board hearing.  See 38 C.F.R. §§ 19.3(b), 20.707.

In a January 2016 decision, the Board remanded the Veteran's service connection claim for a sciatic nerve disorder as well as his claim for a TDIU to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.   Regarding the Veteran's claim for a TDIU, the Board finds that the RO substantially complied with the prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The January 2016 decision also denied the Veteran's increased rating claims for his right knee disability.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, the Court vacated that portion of the Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

The Board notes that additional evidence was associated with the claims file after the May 2015 statement of the case that addressed the Veteran's increased rating claims for his right knee disability, and the March 2016 supplemental statement of the case that addressed the Veteran's service connection claim for a sciatic nerve disorder and his claim for a TDIU.  This evidence includes VA treatment records dated by July 2014 to September 2016, a September 2016 VA examination of the Veteran's knees, a November 2016 vocational assessment, and private treatment records dated from June 2017 to September 2017.  However, the Veteran submitted a waiver of the AOJ's initial consideration of the vocational assessment in June 2016.  Moreover, as the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision applies to the evidence submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

Regarding the VA treatment records and the September 2016 VA examination, the Board notes that entitlement to a TDIU is being granted herein, and the Board is awarding the maximum available rating for the Veteran's right knee disability during the period addressed by these records.  In terms of the Veteran's right knee scar, the Board notes that the scar was examined during the April 2015 VA examination, and the findings noted in the September 2016 VA examination report are essentially duplicative of the evidence previously considered.  Regarding the Veteran's service connection claim for a sciatic nerve disorder, the AOJ will have the opportunity to review the evidence upon remand.  Therefore, there is no prejudice to the Veteran in proceeding with a decision.

The issue of entitlement to service connection for sciatic nerve disorder, to include as secondary to service-connected total right knee replacement due to degenerative joint disease of the right knee with patellar bursitis and tendinosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 20, 2009, the Veteran's right knee disability was manifested by flexion of 140 degrees and extension of 0 degrees without ankylosis, recurrent subluxation or lateral instability, semilunar cartilage dislocation, or tibia and fibula impairment.

2.  From February 20, 2009 until December 7, 2010, the Veteran's right knee disability was manifested by pain, weakness, stiffness, swelling, warmth, redness, a give-away feeling, and occasional locking a popping throughout the time period but no ankylosis, recurrent subluxation or lateral instability that is more than moderate, or tibia and fibula impairment.

3.  From October 26, 2009 until December 8, 2010, the Veteran's right knee disability was manifested by flexion of 45 degrees and extension of 18 degrees. 

4.  From February 1, 2012 until August 22, 2012, following a total knee replacement in December 2010, the Veteran's right knee disability was manifested by residuals consisting of intermediate degrees of residual weakness, pain, or limitation of motion; range of motion limited to, at worst, flexion of 105 degrees and extension of 0 degrees; without ankylosis or tibia and fibula impairment.  

5.  From August 23, 2012 onward, Veteran has been assigned the maximum evaluation available under the rating criteria for his right total knee replacement.

6.  The Veteran's right total knee replacement resulted in a linear 10 to 24 centimeter scar that is neither painful nor unstable.  

7.  The Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment since December 18, 2010, the day after the Veteran's last date of employment.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2009, the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5256-5258, 5260-5262 (2016).

2.  From February 20, 2009 until December 8, 2010, the criteria for a rating in excess of 20 percent for a right knee disability manifested by symptoms other than limitation of flexion and extension, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5262 (2016).

3.  From October 26, 2009 until December 8, 2010, the criteria for a separate rating in excess of 10 percent for a right knee disability based on limitation of flexion have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5260 (2016).

4.  From October 26, 2009 until December 8, 2010, the criteria for a separate rating in excess of 20 percent for a right knee disability based on limitation of extension have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5261 (2016).

5.  From February 1, 2012 until August 23, 2012, the criteria for a rating in excess of 30 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).

6.  From August 23, 2012 until April 29, 2013, the criteria for a rating in excess of 60 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.68, 4.71a, Diagnostic Code 5055 (2016).

7.  From July 1, 2014 onward, the criteria for a 60 percent rating for a right knee disability have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Code 5055, 5256, 5261, 5262 (2016).

8.  The criteria for an initial compensable rating for scar, right knee, status post right total knee replacement, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

9.  On and after December 18, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.59, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that in the Joint Motion, the parties agreed that the Board erred in failing to ensure that the April 2015 VA examination was adequate.  The Joint Motion explained that a discrepancy in the April 2015 VA examination raised the question of the Veteran had ankylosis that limited his range of motion to a degree compensable at a rate in excess of 30 percent.  Despite the assertions from the Veteran's representative that the VA examinations and/or opinions dated in June 2008, April 2009, March 2010, December 2011, and May 2014 are also inadequate, the Joint Motion was centered on the April 2015 VA examination and did not address any other aspect of the January 2016 decision; including its findings that the prior examinations from the appeal period were adequate.  Moreover, the Board is granting a 60 percent disability rating for the Veteran's right knee disability on and after July 1, 2014; a period that encompasses the April 2015 VA examination.  As will be explained below, 60 percent is the maximum available rating for the Veteran's right knee disability.  Consequently, there is no prejudice to the Veteran in proceeding with the adjudication of the case rather than remanding for a new VA examination.  For the period prior to July 1, 2014, the Board also finds that the information provided in the medical treatment records as well as the other evidence in the claims file is adequate to allow the Board to make determinations as to the appropriate disability ratings without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Right Knee Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2016).

The Veteran's right total knee replacement due to degenerative joint disease of the right knee with patellar bursitis and tendinosis was initially rated at 10 percent effective February 12, 2008.  That rating was increased to 20 percent effective February 20, 2009.  These ratings were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257, governing arthritis and instability of the knee.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2016).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.  

The Veteran was then granted a 100 percent rating from December 8, 2010 until January 31, 2011 pursuant to 38 C.F.R. § 4.30.  A 100 percent rating was continued for another year from February 1, 2011 until February 1, 2012 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Effective February 1, 2012, a rating of 30 percent was assigned pursuant to the same diagnostic code.  Effective August 23, 2012 a 60 percent rating was assigned again pursuant to the same diagnostic code.  Effective April 30, 2013 a 100 percent rating was again assigned pursuant to 38 C.F.R. § 4.30.  A 100 percent rating was again continued for the year following, from July 1, 2013 until July 1, 2014 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Finally, a 30 percent rating was assigned effective July 1, 2014.

Prior to the Veteran's total right knee replacement on December 8, 2010, the Veteran's right knee disability was also separately assigned ratings of 10 percent for limitation of flexion pursuant to Diagnostic Code 5260 and 20 percent for limitation of extension being assigned pursuant to Diagnostic Code 5261, both from October 26, 2009 until December 8, 2010.  From December 8, 2010, the Veteran's knee disability has been rated pursuant to Diagnostic Code 5055.  That rating includes consideration of the Veteran's flexion and extension symptomatology, so separate ratings were no longer available.  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula impairment), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263 (2016).

The Veteran is currently rated pursuant to Diagnostic Code 5055.  Under this diagnostic code, a 100 percent evaluation may be assigned for knee replacement (prosthesis) for one year following implantation of prosthesis.  Thereafter, a 60 percent evaluation may be assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

As noted, prior to his total knee replacement, the Veteran was rated under multiple Diagnostic codes, including Diagnostic Code 5010, for rating traumatic arthritis, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003 that states degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.   

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent rating for a "slight" impairment, 20 percent rating for a "moderate" impairment, and 30 percent rating for a "severe" impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Diagnostic Code 5258 directs that when semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2016).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2016).

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

Evaluations for the period prior to December 8, 2010 (total knee replacement)

Turning to the evidence of record, the Veteran was provided a VA examination in June 2008.  The examination report indicates range of motion of the right knee joint as flexion of 140 degrees and extension of 0 degrees limited by stiffness within the knee.  There was no additional limitation of motion upon repetitive use testing.  There was also no evidence of edema, effusion, swelling, redness, heat, erythema, abnormal movement, ankylosis, or guarding.  Examination did reveal tenderness to palpation over the patella with a slight depression in the middle of the anterior aspect of the patella, but no tenderness along the join line.  Anterior drawer test and McMurray's test were negative.  At the time of the examination, the Veteran reported intermittent pain since the 1970s to 1980s with recent increase in frequency and severity, rated at an eight on a scale of one to ten, associated with weakness, stiffness, swelling, and popping sensations.  He also reported a burning sensation underneath the patella.  

Upon VA examination in April 2009, there was mild popliteal effusion as well as a suprapatellar effusion.   The apprehension test was negative but there was patellar grinding.  Both medical and lateral McMurray's tests were positive.  The drawer sign was negative, but triggered pain.  The Veteran could fully extend the knee, and he had flexion of approximately 80 degrees.  At the time of the examination, the Veteran reported pain of ten on a ten point scale.  He also complained of weakness, stiffness, swelling, warmth, redness, a give-away feeling, and occasional locking and popping.

In an October 2009 statement, the Veteran indicated that he was having problems with his right knee including giving way and causing falls, as well as problems with decreased range of motion, limited mobility, swelling, and pain.

At a VA examination of the Veteran's right knee in March 2010 the objective examination noted crepitation, patellar abnormality in the form of subpatellar tenderness, but the examiner was unable to assess any other abnormalities due to the Veteran's report of extreme pain. Instability in the right knee was not reported one way or another by the examiner. The Veteran noted symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, constant effusion, warmth, swelling, tenderness, and crepitus.  Flare-ups were reported to occur weekly in the winter, lasting three to seven days, and described as severe.  The Veteran was limited to standing no more than a few minutes and was unable to walk more than a few yards.  He showed antalgic gait and evidence of abnormal weight bearing.  Range of motion was flexion to 45 degrees and extension was noted to be "normal (0) degrees," but then a further notation said "extension is limited by 18 degrees."  There was no objective evidence of pain with active motion or following repetitive motion.  Also, there was no additional limitation after repetitive use testing.  The right knee was reported to impact occupation activities through lack of stamina, weakness, fatigue, decreased strength, and pain with the Veteran being unable to do any lifting, pushing, or pulling activities.  

Also of record are VA and private treatment records related to the Veteran's right knee condition.  These records do not paint a substantively different disability picture from that shown by the VA examination reports during the respective time periods covered.  Additionally, these records support the Veteran's report that he fell in late 2009.  

As an initial matter, based on the evidence of record, the Veteran's limitation of extension and flexion were not demonstrated prior to October 26, 2009. The evidence for this period shows extension of 0 degrees and flexion of 80 degrees and 140 degrees, which are not compensable levels of range of motion under the applicable diagnostic codes. 38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261 (2016). Accordingly, separate ratings for limitation of flexion and extension prior to October 26, 2009 are not warranted.  With regard to the assigned ratings for flexion and extension limits from October 26, 2009, the record shows flexion limited to 45 degrees and extension to 18 degrees due to pain. These levels of limitation of motion equate to the disability ratings currently assigned, but no higher. There is no evidence of record that the Veteran's extension was limited to 20 degrees at any time or that his flexion was limited to 30 degrees, as required for an increased rating. Thus, for the period prior to December 8, 2010, separate or higher ratings for limitation of extension and flexion are not warranted.

The Board will now turn to determining whether a higher rating is warranted for the period prior to February 20, 2009. Review of the evidence of record does not show a rating in excess of 10 percent is warranted.  As noted above, there is no indication of compensable limitation of motion under DCs 5260 or 5261 for this period. The evidence of record does indicate that the Veteran had painful motion, but the 10 percent rating assigned compensates him for this symptom. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.).  Additionally, during this period there was no evidence of ankylosis, edema, swelling, locking, lateral instability, , or tibia and fibula impairment. Thus, higher or separate ratings under Diagnostic Codes 5257, 5258 or 5262 are not warranted for this period.

From February 20, 2009 to December 8, 2010 the evidence of record does not show a rating in excess of 20 percent is warranted.  McMurray tests performed as part of the April 2009 VA examination were positive but the Rating Schedule provides for no more than a 20 percent for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  In regards to instability, the Board notes that during this time period, the Veteran had a fall that he attributes to his right knee giving way.  However, there is no objective finding of instability for this period, thus a separate rating for instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moreover, during this time period, there is no evidence of ankylosis or tibial and fibula impairment, so increased ratings under these provisions, Diagnostic Codes 5256 and 5262 are not appropriate. 

With regard to additional compensation for functional loss for the period prior to December 8, 2010, the Board acknowledges the Veteran's complaints of weakness, stiffness, swelling, warmth, redness, a give-way feeling, and occasional locking and popping at the time of the April 2009 examination and later in an October 2009 statement and his reported flare-ups in March 2010.  However, on objective testing these problems did not appear to manifest in limitation of motion or any other compilation that would warrant a separate rating based on the examination findings. Moreover, the Board notes that the Veteran's primary complaints are adequately compensated through the ratings assigned already for this period governing painful and limited motion and meniscus symptomatology under Diagnostic Codes 5010, 5258, 5261, and 5262. 

Evaluations from December 8, 2010 (date of total knee replacement)

A VA examination was performed in December 2011.  The examination report noted that flare-ups occurred and caused symptoms of swelling, stiffness, pain, and weakness.  Upon range of motion testing, the Veteran had flexion of 140 degrees or greater with objective evidence of painful motion beginning at 105 degrees, and extension of 0 degrees with no objective evidence of painful motion.  Repetitive use testing did not result in additional loss of range of motion.  The Veteran had functional loss and/or functional impairment of the right knee including weakened movement; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Tenderness or pain on palpation of the joint like or soft tissue was detected.  Muscle strength for right knee flexion and extension was 4/5.  Joint stability was normal on all tests.  There was no evidence of a history of recurrent patellar subluxation or dislocation.  A history of frequent periods of joint locking i.e. a semilunar cartilage condition was reported.  

The examination report noted the Veteran's 2010 total knee joint replacement and indicates residuals manifested in the form of intermediate degrees of residual weakness, pain, or limitation of motion.  Use of a cane was noted.  It was observed that the Veteran was forced to retire from driving a bus due to knee pain and limitation.  The examiner noted that as a result of the Veteran's right knee disability, he was able to lift on a frequent basis, walk 1 block at a time and 2 to 3 blocks in an 8 hour work day, and engage in unlimited sitting and 30 minutes of standing at one time and in an 8 hour work day.

Another VA examination was performed in May 2014.  The examiner noted that the Veteran experienced flare-ups, but indicated that it was not practical or desirable to express the effect on limitation of motion because it could not be objectively quantified.  The Veteran's range of motion was 90 degrees of flexion and 0 degrees of extension.  Repetitive use testing revealed no additional limitation of motion.  There was no objective evidence of painful motion in terms of flexion or extension.  The Veteran had functional loss and/or functional impairment of the right knee that included weakened movement; pain on movement; swelling; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissue.  The examiner reported that the Veteran used braces and a cane occasionally.  The functional impact of the right knee on the Veteran's ability to work was limited prolonged walking, carrying/lifting, and bending/squatting.  The examiner concluded that there was no apparent limitation to sedentary employment.  All joint stability tests returned normal results.  There was also no evidence of a history of recurrent patellar subluxation or dislocation.  At the time of the examination, the Veteran reported pain of ten on a ten point scale with weakness and instability.  Extending the knee out lowered the pain to five.   

A June 2014 addendum to the previous examination noted that "pain and weakness appear to significantly limit functional ability during flare-ups in limited prolonged walking/going down stairs, carrying heavy items, and repetitive bending.  However, it is not practical or feasible to express additional limitation in terms of additional ROM loss due to 'pain on use or during flare-ups' as this cannot be objectively quantified."

During a subsequent April 2015 VA examination, the Veteran reported flare-ups and having functional loss or functional impairment of the right knee.  Range of motion was flexion of 90 degrees and extension of 0 degrees.  There was no additional loss in functional or range of motion observed after repetitive use testing.  Pain, weakness, fatigability, or incoordination during flare-ups was reported to cause an additional 10 degrees of limitation of flexion.  The abnormal range of motion itself contributed to functional loss.  Pain in flexion was also noted to cause functional loss.  There was evidence of pain on weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  The VA examiner reported that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  Both forward flexion and extension muscle strength was reported to be a 4/5.  There was no ankylosis of the right knee.  All joint stability tests results were normal.  The VA examiner noted the Veteran's total knee joint replacements had residuals of pain and swelling.  The examiner did not choose an option in the report to indicate that he had residuals consisting of severe painful motion or weakness.  The Veteran was reported to use braces and a cane constantly.  The noted functional impact of the right knee condition was pain and swelling with minimal standing and walking.

The Veteran underwent an additional VA examination in September 2016.  Range of motion testing revealed that the right knee had 0 to 40 degrees of flexion and 40 to 0 degrees of extension.  The examiner observed that the Veteran's range of motion itself contributed to functional loss as a result of the Veteran's severe arthritis and history of a total knee replacement.  The Veteran exhibited pain upon both flexion and extension.  Severe pain was present on palpation of the back of the knee due to the Veteran's arthritis.  The Veteran demonstrated evidence of crepitus and pain with weight bearing.  There was no additional loss of function or range of motion after three repetitions.  However, the examiner determined that pain, fatigue, weakness, and lack of endurance significantly limited the Veteran's functional ability with repeated use over a period of time and with flare ups.  In addition, the examiner noted that the Veteran's residuals from his total right knee replacement included intermediate degrees of residual weakness, pain or limitation of motion; as well as chronic residuals consisting of severe painful motion or weakness.
Additional contributing factors of disability included less movement than normal, swelling, deformity, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength testing for the right knee showed that the Veteran had active movement against some resistance (4 out of 5) for both flexion and extension.  In terms of assistive devices, the Veteran occasionally used a brace and cane, but he constantly used a walker.  No muscle atrophy, ankylosis, or joint instability was present.

Also of record are VA and private treatment records related to the Veteran's right knee condition.  These records do not paint a substantively different disability picture from that shown by the VA examination reports during the respective time period covered.  These records do show the Veteran's right total knee replacements in December 2010 and April 2013.  

For the periods from December 8, 2010 to February 1, 2012, and from April 30, 2013 to July 1, 2013, the Veteran was in receipt of a 100 percent disability rating for his right knee condition, thus, no discussion of these time periods is warranted.

With regard to the period from February 1, 2012 until August 23, 2012, the evidence of record does not show a rating in excess of 30 percent is warranted.  A VA examination was not conducted during the period, but a December 2011 VA examination was completed just prior.  This examination was also the first to occur following the Veteran's first total right knee replacement in December 2010.  For the higher rating of 60 percent under Diagnostic Code 5055 pertaining to knee replacements, there needs to be evidence of a disability picture more nearly approximating chronic residuals consisting of severe painful motion or weakness in the affected extremity.  However, the December 2011 VA examiner described residuals consisting of intermediate degrees of residual weakness, pain, or limitation of motion.  Such knee replacement residuals do not warrant a rating in excess of 30 percent.  With regard to functional loss, pain, weakness and limited motion are incorporated into the assigned 30 percent rating, so a separate rating for these symptoms would be impermissible pyramiding. Moreover, the same examination showed motion limited to, accounting for pain on motion, at worst, flexion of 105 degrees and extension of 0 degrees.  Neither range of motion warrants a rating in excess of 30 percent.  Accordingly, there is no basis for a higher rating for this period.

From August 23, 2012 until April 30, 2013, the evidence of record does not show that a rating in excess of 60 percent is warranted.  The Board acknowledges the Veteran's complaints of pain, swelling, and residual complications of his total right knee replacement.  However, the rating code does not allow for an evaluation in excess of 60 percent for this disability.  Although Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  When the year following the implantation of the prosthesis has passed, 60 percent is the maximum schedular rating available.  There is no diagnostic code relating to the knee to the knee or leg that allows for ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In addition, the amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Code 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.  Thus, the currently assigned 60 percent evaluation for the Veteran's right total knee replacement is the maximum evaluation that can be assigned under the rating schedule and pursuant to the restrictions of the amputation rule.  In other words, as a matter of law, the Veteran cannot be granted an evaluation in excess of 60 percent for the disability at issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding the period beginning on July 1, 2014, the Board finds that a 60 percent rating should be awarded for this period.  As discussed above, a 60 percent disability rating under Diagnostic Code 5055 contemplates chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The May 2014 VA examination report reflects that the Veteran experienced residuals from his right knee replacement that included weakened movement and pain on movement.  Although the examiner found no objective evidence of pain on the examination, the Veteran had tenderness or pain to palpation, and he indicated that his pain was severe by rating it at a 10 out of 10.  In addition, while the June 2014 addendum stated that the Veteran's loss of range of motion during a flare up could not be objectively quantified, the examiner acknowledged that pain and weakness appeared to limit the Veteran's functional ability during flare ups to a significant degree.  Although the April 2015 VA examiner did not choose the option for residuals of severe painful motion or weakness in the report, the examiner noted that the Veteran's pain caused functional loss and that the Veteran was significantly limited in his functional ability with repeated use and with flare ups.  The Veteran's reports indicate that these limitations made it difficult to walk for more than 5 minutes at a time, bend, and climb stairs.  Moreover, the Veteran had localized tenderness and pain on palpation.  The Board consequently finds that the effect of the Veteran's pain as reported in the April 2015 VA examination report more nearly approximates a chronic residual of severe painful motion.  This conclusion is also consistent with the September 2016 VA examiner's determinations.  While the September 2016 examiner concluded that both intermediate and severe residuals were present, the examiner's findings that the Veteran's had severe pain on palpation, pain with flexion and extension, and significant limitations in his functional ability as a result of pain is best reflected by chronic residuals consisting of severe painful motion.  In light of the above discussion, a 60 percent disability rating is granted effective from July 1, 2014.  For the reasons previously explained, 60 percent is the highest rating that is available for the Veteran's right knee disability under these circumstances.

With regard to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, for the period beginning on August 23, 2012, these provisions are inapplicable. The Veteran is already assigned the maximum schedular evaluation available for a knee disability.  Further, in Johnston v. Brown, the Court determined that if a claimant is already receiving the maximum disability rating available for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  10 Vet. App. 80, 85 (1997).  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, are not applicable for this period.

Right knee scar

The Board has also considered whether the Veteran is entitled to a compensable rating for a right knee scar.  This scar is associated with the Veteran's service-connected right total knee replacement due to degenerative joint disease of the right knee with patellar bursitis and tendinosis.  The Veteran's right knee scar is evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, which evaluates scars and symptomatology that are not covered by diagnostic codes 7800 through 7804.  Diagnostic Code 7805 instructed that any disabling effect not considered in a rating provided under diagnostic codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.  

The Veteran was provided an examination of his scar in December 2011.  The VA examiner described the scar as a 24 centimeter linear scar.  It was reported to not be painful or unstable.  The scar was observed to have no impact on the Veteran's functioning.  The May 2014 VA examiner, who examined the Veteran's knee, noted a "stable and nontender linear scar measuring 21 cm."  Another examination of the Veteran's scar was provided in April 2015.  This examiner also reported a 24 centimeter linear scar that was neither painful nor unstable.  The scar was observed to have no impact on the Veteran's functioning.  In addition, the September 2016 VA examiner determined that the Veteran's right knee scar was not painful or unstable; and it did not have a total area equal to or greater than 39 square centimeters (6 square inches).  The scar was 10 centimeters long and 1 centimeter wide.

The Board notes that the Veteran referred to his scar as painful in June 2012 Notice of Disagreement.  In addition, Diagnostic Code 7804 provides for ratings based on one or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Nevertheless, repeated VA examinations have not found objective evidence of a painful scar.  The Board also notes that the symptomatology of the Veteran's right total knee replacement due to degenerative joint disease of the right knee with patellar bursitis and tendinosis includes pain.  For this reason, the Board finds the VA examiner's opinions on whether the scar is painful to be more probative as their medical training makes them better equipped to determine the etiology of any pain in the area of the right knee scar.  

Moreover, Diagnostic Code 7800 applies to scars of the head, face, or neck and Diagnostic Codes 7801 and 7802 apply to nonlinear scars.  The Veteran's scar is in the area of the right knee and is linear making these diagnostic codes inapplicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7802.  Finally, a review of the record does not reveal other disabling effects due to the right knee scar; therefore, a rating is not warranted under another diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As such, a compensable rating is not warranted for the scar, right knee, status post right total knee replacement, at any point during the appeals period.  

In reaching this decision, the Board notes that the Veteran's representative appears to have asserted that the Veteran should be awarded an extraschedular rating for his right knee disabilities.  See June 2017 Statement from Representative; January 2017 Appellate Brief.  Thus, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Moreover, the Board finds that the record does not show that the Veteran's right knee disabilities, to include his right knee scar, are so exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the right knee disabilities, to include the scar, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assigned disability ratings during the appeal period.  Moreover, for many of the assigned ratings, there are higher evaluations available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said the available schedular evaluations for the disabilities are inadequate.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disabilities and scar under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App.  337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

TDIU

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's right knee disability has been assigned a 10 percent rating from February 12, 2008 to February 19, 2009, a 20 percent rating from February 20, 2009 to December 7, 2010, a 30 percent rating from February 1, 2012 to August 22, 2012, and a 60 percent rating on and after August 23, 2012 (excluding periods of 100 percent evaluations from December 8, 2010 to January 31, 2012, and from April 30, 2013 to June 30, 2014).  From October 26, 2009 to December 8, 2010, he was also awarded a 20 percent rating for limitation of extension of the right knee and a 10 percent rating for limitation of flexion of the right knee.  In addition, the Veteran's left knee osteoarthritis with painful motion was provided a 10 percent rating effective from October 26, 2009.  The Veteran was also in receipt of two noncompensable evaluations for a right knee scar effective from September 12, 2011, and limitation of flexion of the left knee effective from August 16, 2016.  

The Veteran's combined evaluation was 10 percent from February 12, 2009 to February 19, 2008, 20 percent from February 20, 2009 to October 25, 2009, 50 percent from October 26, 2009 to December 7, 2010, 40 percent from February 1, 2012 to August 22, 2012, and 70 percent on and after August 23, 2012 (excluding periods of 100 percent evaluations from December 8, 2010 to January 31, 2012, and from April 30, 2013 to June 30, 2014).  Consequently, the Veteran was not eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation prior to August 23, 2012.  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.").  Id. at 5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will consider the entire period on appeal rather than make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").
The record reflects that the Veteran graduated from high school and completed two years of college.  See April 2012 VA Form 21-8940.  The Veteran last worked full time as a bus driver from November 2005 to December 2010.  See April 2012 VA Form 21-4192.  The Veteran reported that he stopped working on December 5, 2010, and he became too disabled to work on December 7, 2010.  See April 2012 VA Form 21-8940.  However, the Veteran's employer stated that his last date of employment was December 17, 2010.  See April 2012 VA Form 21-4192.  He has not received any education or training since he became too disabled to work.  See April 2012 VA Form 21-8940.  The Veteran's past work history consisted of bus driver, printed circuit board etcher operator, and cigarette wrapping machine operator.  See November 2016 Vocational Assessment.  These occupations were classified as light to medium in the physical requirement.  See id.  They were semi-skilled occupations that required one to three months training, including on the job training; and minimal levels of reasoning, mathematical skills, or language ability.    In addition to driving the bus, the Veteran's duties as a bus driver could include assisting disabled passengers in entering and exiting the vehicle, securing passenger's wheelchairs, and cleaning and servicing the vehicle.  The Veteran reported that his knee disabilities left him unable to manipulate the breaks on the bus.  See April 2012 VA Form 21-8940.  

Initially, the Board notes the report from the Veteran's employer that he was employed as bus driver until December 17, 2010.  As such, the Board does not find that the Veteran was unable to secure or maintain a substantially gainful occupation prior to December 18, 2010.  In addition to the evidence discussed above regarding the right knee, the record contains examination findings for the left knee on and after December 18, 2010.  During the December 2011 VA examination, the left knee had normal extension and flexion with no objective evidence of painful motion.  There was no additional loss in range of motion after repetitive use testing; and the examiner did not report any functional loss or impairment in the left knee.  The left knee had no deficits in muscle strength or joint stability.  At the time of the May 2014 VA examination, the Veteran's left knee pain was 1 to 2 out of 10.  The range of motion findings were unchanged, and the examiner did not indicate that any contributing factors of functional loss were present in the left knee.  At the time of the April 2015 VA examination, the left knee still had normal range of motion for flexion and extension without any additional loss of function or range of motion with at least three repetitions.  The examiner did not report any additional contributing factors of disability.

During the September 2016 VA examination, the Veteran informed the examiner that his left knee pain was constant and occurred with sitting, standing, and walking.  The Veteran also experienced weakness, fatigue, and used a walker to ambulate.  Flare ups for the knee occurred with activity and caused burning, sharp pains on the outside and back of the knee.  The examiner commented that the Veteran could not walk properly.  The Veteran's left knee had 0 to 55 degrees of flexion and 55 to 0 degrees of extension, with no additional loss of function or range of motion after three repetitions.  Similar to the right knee, factors of pain, fatigue, weakness, and lack of endurance significantly limited the Veteran's functional ability with repeated used over a period of time and with flare ups.  The Veteran also had the same additional contributing factors of disability in the left knee that had been present in the right knee, including less movement that normal, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  After examining both of the Veteran's knees, the September 2016 VA examiner determined that the Veteran's knee disabilities did impact his ability to perform any type of occupational task.  The examiner explained that the Veteran's arthritis caused weakness, joint pain, decreased range of motion, and fatigue.

In an October 2016 statement, the Veteran's friend G.R. explained that the before the Veteran's December 2010 surgery, he was limited in his ability to be ambulatory without constant pain.  Although he experienced some pain relief and better mobility after the 2010 surgery, his pain began to increase again, leading to his second surgery in May 2013.  G.R. reported that the Veteran had daily issues with pain and experienced difficulty with ambulating as well as transferring from a seated to a standing position.  G.R. added that the Veteran needed to take breaks while descending stairs and sometimes needed to rest in order to walk around his home.  The Veteran's pain also interfered with his sleep.

In another statement received on October 2016, the Veteran's daughter reported that while the Veteran had been working as a bus driver, his right knee went out and caused him to fall.  She stated that the Veteran had not been able to work since that time.  She noted that despite the Veteran's two knee replacement surgeries, his knee was still not back to normal.  The Veteran's daughter stated that the Veteran was unable to do normal activities around the house, such as cutting grass, without his knee swelling or becoming painful.

In November 2016, J.C., a vocational expert, reviewed the Veteran's claims file and conducted a vocational assessment related to the Veteran's claim for a TDIU.  J.C. noted that the Veteran's service-connected left and right knee disabilities, as well as his right knee scar, were considered in her assessment.  She also explained that the Veteran's non-service connected health problems were not considered in her final vocational opinion.  J.C. opined that within a high degree of certainty, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since at least 2010 when he was forced to resign from his bus driving position.  In an interview for the assessment, the Veteran informed J.C. that he experienced chronic pain on a daily basis from his service-connected disabilities that was exacerbated by sitting, standing, and walking for short periods.  The Veteran was unable to perform stair climbing or any squatting or stooping activities.  He also reported that his knee gave out when his pain increased; and he experienced weakness, especially during flare ups, despite his use of assistive devices.  The Veteran also stated that his daily pain medications for his service-connected disabilities made him very drowsy.  J.C. additionally indicated that as a result of the medications, the Veteran was also unable to drive, he experienced significant difficulties in concentrating and focusing, and he needed to lie down for hours at a time.

J.C. determined that the Veteran was not capable of maintaining sedentary employment after taking into account his service-connected disabilities and limitations, his required medication schedule due to service-connected disabilities, the negative effects of medication on concentration and completion of task, his need for assistive devices, and his limited educational development and lack of transferable skill base.  J.C. noted that the Veteran graduated from high school and attended some college classes, but never received a degree.  She also observed that his post-service work history consisted of various semi-skilled occupations before she concluded that he was not equipped with a skill base that transferred to alternative sedentary employment.  Moreover, J.C. explained that even sedentary work in a competitive marked required the ability to sit for up to 6 hours, as well as periods of standing and/or walking for up to 2 hours throughout an 8 hour day in a 40 hour workweek or the equivalent.  The Board finds that J.C.'s opinion provides great probative value as J.C. based the opinion on her review of the relevant evidence of record as well as an interview with the Veteran; and she provided a complete rationale for her conclusion.  The Board also finds that the opinion is consistent with the other evidence of record.

Regarding the Veteran's capacity for sedentary employment, the Board acknowledges that the December 2011 VA examiner found that the Veteran was able to engage in unlimited sitting and 30 minutes of standing.  In addition, the May 2014 VA examiner stated that the Veteran did not have any apparent limitation in sedentary employment.  However, these opinions are inconsistent with the findings from the associated examination reports that the Veteran's right knee experienced functional impairment that included interference with sitting, standing, and weight-bearing.

Based on the probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted on and after December 18, 2010, the day after the Veteran's last date of employment.  See 38 U.S.C.A. § 5107(b); Gilbert 1 Vet. App. at 53-56.


ORDER

Prior to February 20, 2009, a rating in excess of 10 percent for a right knee disability is denied.

From February 20, 2009 until December 8, 2010, a rating in excess of 20 percent for a right knee disability is denied.

From October 26, 2009 until December 8, 2010, a separate rating in excess of 10 percent for a right knee disability based on limitation of flexion is denied.  

From October 26, 2009 until December 8, 2010, a separate rating in excess of 20 percent for a right knee disability based on limitation of extension is denied.  

From February 1, 2012 until August 22, 2012, a rating in excess of 30 percent for a right knee disability is denied.

From August 23, 2012 until April 29, 2013, a rating in excess of 60 percent for a right knee disability is denied.

From July 1, 2014 onward, a 60 percent rating for a right knee disability is granted.

An initial compensable rating for the scar, right knee, status post right total knee replacement, is denied.

Entitlement to TDIU for the period from December 18, 2010, is granted.


REMAND

Regarding the Veteran's service connection claim for a sciatic nerve disorder, a remand is required to obtain an adequate medical opinion that complies with the prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the January 2016 remand, the Board instructed the AOJ to obtain an additional VA medical opinion that addressed the aggravation prong of secondary service connection.  The Board also asked the examiner to address the Veteran's contention that his right knee disability caused a fall that resulted in an aggravation of his sciatic nerve disorder.  An opinion was subsequently provided in January 2016.  However, neither this opinion nor the previous opinion obtained in May 2011 addressed the Veteran's contention related to the fall.  See August 2011 Notice of Disagreement.  Consequently, another VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sciatic nerve disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Chalmers P. Wylie VA Ambulatory Care Center, dated since September 2016.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's sciatic nerve disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed sciatica of the left lower extremity, the examiner should provide an opinion as to the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed sciatic nerve disorder was caused by the Veteran's service-connected right knee disability?

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed sciatic nerve disorder was aggravated by the Veteran's service-connected right knee disability?

Regardless if the conclusion reached, the examiner should address the Veteran's contention that his sciatic nerve disorder resulted from a fall caused by his right knee giving way.  In this regard, the Board directs the examiner's attention to the June 2015 Board hearing transcript and the VA treatment records dated in June 2010 and September 2011 in which the Veteran described the 2009 fall and reported that symptoms of a sciatic nerve disorder had been present after the injury.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


